—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dowling, J.), rendered February 9, 1998, convicting him of manslaughter in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the evidence was legally insufficient to sustain his conviction is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Figueroa, 143 AD2d 767). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Contrary to the defendant’s contention, the trial court did not err by denying his request for a missing witness charge, since he failed to establish that “the witness * * * would naturally have been expected to testify favorably to the prosecution” (People v Thomas, 260 AD2d 511).
The defendant’s remaining contention is without merit. Sullivan, J. P., Florio, Luciano and Feuerstein, JJ., concur.